 

<J‘\-{>~L»Jl\.)

\OOO---JC\

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19-cV-001'80-JLR Document 26-1 Filed 03/11/19 Page 1 of 2

SaraEllen Hutehison (WSBA # 36137)

LAW OFFICB oF SARAELLEN HUTCHISON, PLLC
539 Broadway

Taooma, WA 98402

Telephone: 206-529-5195

Facsimile: 253-3 02-8486

Email: saraellen@s;araellenhutchison.com

Artomeysfor Pfaintijj€ Quang Phan

UNITEI)- STATES D-iSTRICT C_OURT
WESTERN DISTRICT OF WASHINGTON AT SE-ATTLE

QUANG PHAN,
Plaintiff,
V.

SPRINT COMMUNICATIONS CO. L.P.
DBA SPRINT COMMUNICATIONS
COMPANY LIMITED, DBA SPRINT
CORPORATION, a Delaware Limited
Partnership, and DIVERSIFIED
CONSULTANTS, INC.., a Minnesota
Corpo.ration, EXPERIAN INF'ORMATION -
SOLUTIONS, INC., all Ohio Corporation
and TRANS UNTON LLC, a Delaware
limited Liability Comp any,

Defendants.

 

 

THIS. MATTER came before the Court upon the Parties" S‘cipulated Motion for
Modification of Deadlines. The Court considered the following

1. Stipulated Motion for Modii“lcation of Deadlines.

 

ORDER FOR MODIFICATION OF
DEADLINES [PROPOSED]
2:19-ov-130-JLR

THE HoNoRABLE JUDGE RoBART

NO. 2:19-cv~180-JLR

'fP-R®PQSEB~} ORI)ER §
GRANTING STIPULATED

MOTION FOR MODIFICATION
OF DEADL[NES

 

Law Of`fice of SaraE]lon H'utchison, PLLC
539 Broadwa\/ l Tacoma, WA 98402
Ph (206) 529~5195 l Fax {253)302-8486
sarae|len@sarae|lenhutchison.com

 

 

\DOO--]O\U`l-|>~

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26

 

Case 2:19~0V~00180~JLR Documen.t 26-1 Filed 03/11/19 Page 2 012

NOW, THEREFORE, IT IS HEREBY ORDERED that the .Stipulated Motion for
Modification of Deadlines is GRANTED. The deadline for the parties to hold their Rule 26(f)
conference is modified to March 29, 2019, and the deadline for the parties to file their Joint
Status Report is modified to April 5', 2019.

lt is so ordered:

ila
DATEDthiS l\ dateof §§§aarl/\ ,2019.

/m\,r<>,»ill@:

JAMES L. R’ BART"
UNITED sT TEs DISTRICT JUDGE

CERT]FICATE OF SERVICE
I hereby certify under penalty of perjury under the laws of` the State of Washington that
on the Lth'day of l\/larch, 2019, I electronically filed the foregoing With the Clerk of Court
using the CM/ECF system Whioh Will send notification of such filing to all registered CM/ECF
participants in this case.
Dated this mlvlff‘Hday of March, 2019, at Charnonix Mont-Blanc, I-Iaute-Savoi:e, France.

S//SaraEllen Hutchison

 

SaraEllen Hutchison
ORDER FOR MODIFICATION OF 2 Law Office of SaraEllen Hutchison, PLLC.
DEADLINES [pROPOSED] 539 Broadway |‘ Tacoma, -WA 98402

P'h 1206}525-5195 | Fax {253] 302~8486
sa rae||en@sa rael|enhutchlson.com

2119»cV-180-JLR

 

 

